F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                                   JUN 22 1998
                            FOR THE TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                      Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                      No. 97-3301
                                                       (D.C. No. 95-CR-10033
    ANTHONY TAYLOR,                                               &
                                                           97-3331-MLB)
                Defendant-Appellant.                          (D. Kan.)


                             ORDER AND JUDGMENT              *




Before TACHA , LOGAN , and LUCERO , Circuit Judges.



         Defendant seeks review of the district court’s order denying his motion to

modify, vacate, or set aside his sentence pursuant to 28 U.S.C. § 2255.        1
                                                                                   Before

defendant may proceed on appeal, however, he must secure a certificate of

appealability from this court, which requires “a substantial showing of the denial

*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore
ordered submitted without oral argument.
of a constitutional right.” 28 U.S.C. § 2253(c)(2). Based upon our review of the

record as a whole, we conclude that defendant has failed to make such a showing.

      Defendant’s motion to file a reply brief is GRANTED, with the exception

of those attachments to the brief that were not before the district court.

Defendant’s application for a certificate of appealability is DENIED, and the

appeal is DISMISSED.

      The mandate shall issue forthwith.

                                        ENTERED FOR THE COURT



                                        Carlos F. Lucero
                                        Circuit Judge




                                          -2-